Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Request for Continued Examination filed 08 December 2021. Claims 1 and 16 were amended. Claims 1-16 and 78 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-16 and 78 are rejected under 35 USC § 101
Claim 1-16 and 78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
acquire measurement data at least partially indicative of impedance measurements performed on a subject;
receive measurement data; 
determines identity information indicative of an identity of the subject; and
generates collected subject data indicative of at least one of: the measurement data; and, (2) measured body parameter values of the subject, the measured body parameters being at least partially derived from impedance measurements performed on the subject; and, at least one body status indicator at least partially derived from the measured body parameter values.
Therefore, the claim as a whole is directed to “Checking and recording a patient’s status”, which is an abstract idea because it is a mental process, or a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion), with the aid of a pen and paper. “Checking and recording a patient’s status” is considered to be a mental process because a healthcare professional can read a monitor and record what the monitor says, including health parameters and information that identifies the patient (like a name or room number).
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a measuring device comprising:
a plurality of electrodes provided in electrical contact with the subject in use; 
at least one signal generator coupled to a first subset of the plurality of electrodes, the at least one signal generator being adapted to generate a drive signal which is applied to the subject via the first subset of the plurality of electrodes; 
at least one sensor coupled to a second subset of the plurality of electrodes, the at least one sensor being adapted to measure at least one response signal in the subject via the second subset of the plurality of electrodes; and, 
a measuring device processor that: 
controls the at least one signal generator; 
receives an indication of a measured at least one response signal from the at least one sensor; and, 
generates measurement data at least partially indicative of impedance measurements performed on a subject; 
a client device in communication with the at least one measurement device; 
one or more first processing devices that:
receive the collected subject data and an indication of the identity information; store the collected subject data in one or more first subject databases, the stored subject data being used in calculating one or more body status indicators indicative of a body status of the subject; de-identify the collected subject data by: removing data that could be used to identify the subject; retrieving an identifier from an index at least in part using the identity information, the index being indicative of a respective identifier associated with each of a plurality of subjects; and, associating the identifier with the collected subject data; and, provide de-identified subject data to one or more second processing devices; and,
the one or more second processing devices that:
receive de-identified subject data and the respective identifier of at least one subject from the one or more first processing devices; and, store the subject data in one or more second subject databases in accordance with the respective identifier, to thereby allowing subject data from a plurality of subjects to be analyzed, wherein the one or more second processing devices are unable to identify the particular subject to which the subject data relates so that the subject data is de-identified in the second processing devices and associated second databases.
The various devices recited as additional elements individually or in combination do not integrate the exception into a practical application. The first additional element, the measuring device with its functions, does no more generally link the use of the judicial exception to a particular technological environment or field of use, that of bioimpedance measurement (see MPEP 2106.05(h)). The additional elements of the client device and the first and second processing devices amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, the one or more first (and second) processors also include additional elements in the form of gathering the data and manipulating it. Mere data gathering and storing and retrieving information in memory is considered insignificant extra-solution activity (see MPEP 2106.05(g)).
All of these types of additional elements are insufficient to integrate the exception into a practical application (see the cited MPEP sections listed above). Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it/they does/do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 1 is ineligible.
Dependent claims 3-5, 11, and 13 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 2, 6-7, 9-10, 14-15, and 78 further recite the additional element(s) that amount to insignificant extra-solution activity (see MPEP 2106.05(g)). Additionally, these additional element(s) individually and in combination recite well-understood, routine, and conventional activity. This activity is similar to the activity listed as examples of well-understood, routine and conventional activity list in the MPEP (See MPEP 2106.05(d)(II)). Specifically, the examples of “receiving or transmitting data over a network” and “storing and retrieving information in memory” listed in that section. Accordingly, claim(s) 2, 6-7, 9-10, 14-15 and 78
Dependent claims 8 and 12 further recite the additional element(s) that amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Therefore, these additional element(s) do not integrate the exception into a practical application, nor do they make the claims amount to significantly more than the judicial exception.  Accordingly, claim(s) 8 and 12 are ineligible.
Claim 16 is parallel in nature to claim 1. Accordingly claim 16 is rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Kotz (U.S. 2014/0300490) in view of Sezan (U.S. 2015/0317855), and further in view of Settimi (U.S. 2007/0294112).
Regarding claim 1, Kotz discloses a system for managing subject data relating to a body status of a plurality of subjects, the system including:
a measuring device comprising
a plurality of electrodes provided in electrical contact with the subject in use (See Kotz [0100] the system includes a bioimpedance sensor includes electrodes attached to the skin of the wearer.); 
at least one signal generator coupled to a first subset of the plurality of electrodes, the at least one signal generator being adapted to generate a drive signal which is applied to the subject via the first subset of the plurality of electrodes (See Kotz [0100] the sensor includes a way to apply “a small sinusoidal alternating current between a first or stimulus pair of electrodes attached to the skin.”); 
at least one sensor coupled to a second subset of the plurality of electrodes, the at least one sensor being adapted to measure at least one response signal in the subject via the second subset of the plurality of electrodes (See Kotz [0100] The sensor also includes “a second or sensing pair of electrodes located between, near, or distance from the stimulus pair of electrodes may be used to sense voltage differences due to the electric field in the tissue.”); and, 
a measuring device processor (See Kotz [0029] the Amulet (i.e. “measuring device”) includes a processor.) that: 
controls the at least one signal generator (See Kotz [0029] this processor is understood to control the functions of the amulet. These functions include the measuring actions performed by the bioimpedance sensor that generates the signal (see Kotz [0100]).); 
receives an indication of a measured at least one response signal from the at least one sensor (See Kotz [0100] processor can use the voltage differences measured by the sensor to calculate the impedance of the underlying tissue. To perform these calculations, the processor must first “receive” the signal from the sensor.); and, 
generates measurement data at least partially indicative of impedance measurements performed on a subject (See Kotz [0100] processor can use the voltage differences measured by the sensor to calculate the impedance of the underlying tissue.);
a client device in communication with the at least one measurement device (See Kotz [0029] measurement device (amulet) can communicate with client device (cell phone).) that: 
receives measurement data (See Kotz Fig. 2 and [0034], the amulet communicates the measurement data to the cell phone.); and 
determines identity information indicative of an identity of the subject… (See Kotz [0081]-[0083], the amulet measuring device can determine the identity of the user.) 
generates collected subject data indicative of at least one of: 
the measurement data (See Kotz [0040] the data can be collected and transferred together.); and, 
measured body parameter values of the subject, the measured body parameters being at least partially derived from impedance measurements performed on the subject (See Kotz [0100]-[0105] the system can measure a body parameter associated with impedance.); and, 
at least one body status indicator at least partially derived from the measured body parameter values (See Kotz [0106] a feature vector can be formed using the impedance parameter measurement.); and, 
one or more first processing devices (See Kotz [0029] the system can relay data from the mobile device to a server. This server is considered to be a first processing device.) that: 
receive the collected subject data and an indication of the identity information (See Kotz [0079] system server receives an indication of the identity of the person to determine if the data should continue to be collect. This means that the subject data is shared as well as the identity information. Further, in [0126] the system’s associated app records data from the devices, which is forwarded to the cell phone as well as a server); 
Kotz does not disclose:
a client device in communication with the at least one measurement device that:
determines identity information indicative of an identity of the subject by receiving authentication information from the user via an input of the client device;
one or more processing devices that:
de-identify the collected subject data by: removing data that could be used to identify the subject;
retrieving an identifier from an index at least in part using the identity information, the index being indicative of a respective identifier associated with each of a plurality of subjects; and,
associating the identifier with the collected subject data; and, 
provide de-identified subject data to one or more second processing devices; and,
the one or more second processing devices that:
receive de-identified subject data and the respective identifier of at least one subject from the one or more first processing devices; and, 
store the subject data in one or more second subject databases in accordance with the respective identifier, to thereby allowing subject data from a plurality of subjects to be analyzed, wherein the one or more second processing devices are unable to identify the particular subject to which the subject data relates so that the subject data is de-identified in the second processing devices and associated second databases.
Sezan teaches:
a client device in communication with the at least one measurement device that:
determines identity information indicative of an identity of the subject by receiving authentication information from the user via an input of the client device (See Sezan Abstract; the wearable device can be paired with a second device, such as a smart phone (i.e. the “client device”) that includes a fingerprint sensor used to identify the user.);

Settimi teaches a system including a processing device that:
de-identify the collected subject data by: removing data that could be used to identify the subject (See Settimi [0032]-[0034] the patient information is deidentified before being sent to the database for storage.);
retrieving an identifier from an index at least in part using the identity information, the index being indicative of a respective identifier associated with each of a plurality of subjects (See Settimi [0032]-[0034] each patient has a unique identifier that is also anonymous. This identifier is necessarily stored in an index.); and,
associating the identifier with the collected subject data (See Settimi [0032]-[0034] the deidentified data is associated with the unique identifier.); and, 
provide de-identified subject data to one or more second processing devices (See Settimi [0032]-[0034] the data is sent to a data warehouse device.); and,
the one or more second processing devices (See Settimi [0032]-[0034] the data is sent to a data warehouse device. In other words, the anonymous database of Settimi can be considered a second processing device, separate from the server of Kotz.) that:
receive de-identified subject data and the respective identifier of at least one subject from the one or more first processing devices (See Settimi [0032]-[0034] the data is sent to a data warehouse device.); and, 
store the subject data in one or more second subject databases in accordance with the respective identifier, to thereby allowing subject data from a plurality of subjects to be analyzed (See Settimi [0032]-[0034] the data is sent to a data warehouse device. The database with its data can be used in cohort analyses), wherein the one or more second processing devices are unable to identify the particular subject to which the subject data relates so that the subject data is de-identified in the second processing devices and associated second databases (See Settimi [0032]-[0034] the data stored in the data warehouse is de-identified.).
The system of Settimi is applicable to the disclosure of Kotz as they both share characteristics and capabilities, namely, they are directed to collecting and storing health information for multiple subjects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kotz to include de-identifying information as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kotz in order to make the data available anonymously for cohort research (See Settimi [0033]).

Regarding claim 2, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more processing devices: a) determine a body status indicator to be displayed; b) retrieve at least some of the stored subject data for the subject in accordance with the determined body status indicator; and, c) at least one of: i) generate the body status indicator and provides the body status indicator to the client device; and, ii) provide retrieved subject data to the client device, the client device being responsive to the retrieved subject data to generate the body status indicator (See Kotz [0052] the system can detect problems with a patients physiological parameter (e.g. cardiac activity) and determine that an alarm needs to be transmitted to the server and emergency personnel).

Regarding claim 3, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the identity information includes authentication information supplied by the subject and wherein the one or more first processing devices authenticate the subject to determine the identity of the subject (See Kotz [0081] instead of presuming the device is worn by the correct subject, the system can require authentication information to identify the user of the device).

Regarding claim 4, Kotz in view of Sezan and Settimi discloses the system according to claim 3, as discussed above. Kotz further discloses a system, wherein:
the client device authenticates the subject using authentication information supplied by the subject and provides the identity information in the form of an indication of the identity of the subject in response to authentication of the subject (See Kotz [0081] instead of presuming the device is worn by the correct subject, the system can require authentication information to identify the user of the device).

Regarding claim 5, Kotz in view of Sezan and Settimi discloses the system according to claim 3, as discussed above. Kotz further discloses a system, wherein:
the authentication information includes biometric data received via a biometric data reader on the client device (See Kotz [0081] the authentication information can include a fingerprint detected with a fingerprint sensor).

Regarding claim 6, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
a) the client device transfers identity information to the one or more first processing devices; b) receives the respective identifier from the one or more first processing devices; and, c) transfers the collected subject data together with the respective identifier to the one or more first processing devices (See Kotz [0079] the identity information is used to determine what subject data should be transferred to the server).

Regarding claim 7, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the client device executes a client device software application that enables encrypted communication with a server application executed by the one or more first processing devices (See Kotz [0061] communications between the client device and the server are encrypted using methods conventional for internet communication).

Regarding claim 8, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more processing devices analyze the subject data by performing machine learning using at least subject data for each of a plurality of subjects in order to derive models that can be used in determining body status indicators from measurement data (See Kotz [0074]-[0075] the patient and sensor data is used to train a classifier to derive models for use in the system).

Regarding claim 9, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein the system further includes:
one or more third processing devices, and wherein the third processing devices: a) retrieve at least some of the stored subject data and respective subject identifiers from the one or more second processing devices for each of a number of subjects; b) use the respective subject identifiers to retrieve healthcare data for each of a number of subjects from the one or more first processing devices; and, c) analyze the retrieved subject data and healthcare data to derive one or more models for use in determining body status indicators from measurement data (See Kotz [0074] the subject data that is collected can be used to train classifiers and form models; [0104] the system can use data obtained during an enrollment routine to create a model for the new wearer of the device).

Regarding claim 10, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more first processing devices retrieve healthcare data at least one of: a) by interfacing with an electronic healthcare record system to retrieve healthcare data relating to a respective subject; and, b) from the one or more first subject databases (See Kotz [0109] the system can retrieve healthcare data from the patient record database (subject database)).

Regarding claim 11, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein the subject data further includes:
a) an indication of at least one physical characteristic; b) an indication of at least one symptom; and, c) the at least one body status indicator (See Kotz [0052] system can include subject data collected by cardiac monitors. This includes a physical characteristic 

Regarding claim 12, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the client device presents a user interface to:
a) collect at least one of: i) authentication information; ii) an indication of at least one physical characteristic; and, iii) an indication of at least one symptom; and, (See Kotz [0036] the device can receive passwords for identification and authentication)
b) display at least one of: i) the at least one body status indicator; and, ii) at least one measured body parameter values (See Kotz [0126] the cell phone (client device) can display data in original, aggregated, or summarized form).

Regarding claim 13, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more processing devices generate unique identifiers for each of the plurality of subjects (See Kotz [0139] the device can recognize which one, of several authorized wearers, is wearing the device. Therefore, the system must have unique identifiers for each of the authorized wearers).

Regarding claim 14, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the one or more first processing devices periodically upload subject data to the one or more second processing devices for storage in the one or more second databases (See Kotz [0034] the collected subject data is periodically uploaded from the measuring device to the cell phone and then to the server for storage).

Regarding claim 15, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
the stored subject data is encrypted within the one or more subject databases and wherein the one or more processing devices includes an encryption module that: a) encrypts subject data stored in the one or more subject databases; and, b) decrypts retrieved subject data extracted from the one or more subject databases (See Kotz [0061] the communication between the device and the servers is encrypted; [0110] the system can decrypt the information that is removed from the servers and prescription records).

Regarding claim 16, Kotz in view of Sezan and Settimi discloses the system of claim 1 as discussed above. Independent claim 16 is parallel in nature to claim 1. Therefore, claim 16 is also rejected using the same analysis laid out for claim 1 above.

Regarding claim 78, Kotz in view of Sezan and Settimi discloses the system according to claim 1, as discussed above. Kotz further discloses a system, wherein:
a) the one or more first processing devices are at least one of: i) provided at a clinician or other healthcare provider; and, ii) form part of the clinician or healthcare provider's internal computer systems; and (See Kotz [0054] physician has access to the collected subject data for use in monitoring the patient. This meets the broadest reasonable interpretation of “provided at a clinician”).
Kotz does not disclose:
b) the one or more second processing devices are provided remotely to the clinician, or other healthcare provider.
Settimi teaches a system including:
b) the one or more second processing devices are provided remotely to the clinician, or other healthcare provider (See Settimi [0025] many of the services can be delivered or performed remotely.)
The system of Settimi is applicable to the disclosure of Kotz as they both share characteristics and capabilities, namely, they are directed to collecting and storing health information for multiple subjects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kotz to include de-identifying information as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kotz in order to make the data available anonymously for cohort research (See Settimi [0033]).

Response to Arguments
35 U.S.C. 101
Applicant's arguments filed 08 December 2021, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the addition of language for storing and deidentifying the collected patient sensor data is not a mental process (see Applicant Remarks page 9-10). This is not persuasive. These newly amended elements are not considered to be part of the abstract, but additional elements. As additional elements, they do no more than use a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)) or tie the abstract idea to a particular technological environment, that of healthcare data and privacy (MPEP 2106.05(h)). These are insufficient to integrate it into a practical application. They also fail to make it amount to significantly more than the judicial exception. The claims remain directed to ineligible subject matter.

35 U.S.C. 103
Applicant’s arguments filed 08 December 2021, with respect to the rejection(s) of claims under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the cited Settimi reference.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LeBoeuf (U.S. 2008/0146892) discloses and teaches a system for collecting and anonymizing patient health information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619